PER CURIAM
Edward J. Hughes III ("Movant") appeals from the motion court's denial, without an evidentiary hearing, of his amended Rule 24.035 motion for post-conviction relief, arguing that he had been induced by his plea counsel ("Plea Counsel") to enter an unknowing, unintelligent, and involuntary plea by neglecting to explain the difference between concurrent and consecutive sentencing, and by failing to advise him of the possibility of consecutive sentencing before his plea. Movant pled guilty to the class C felony of unlawful possession of a firearm, in violation of Section 571.070, RSMo. 2000; the class C felony of possession of a controlled substance, in violation of Section 195.202; and three class A misdemeanors. He was sentenced to two consecutive terms of 15 years' imprisonment for the possession of a firearm and controlled substance. The execution of his sentence was suspended with a five-year probationary term, however he was unable to comply with the terms of probation and the court revoked his probation and ordered the sentences to be executed.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).